Citation Nr: 0024219	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-39 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for 
endolymphatic hydrops of the right ear (also characterized as 
Meniere's syndrome), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran served on active military duty from May 1974 to 
September 1976.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO), which denied the veteran's claim 
seeking entitlement to an increased evaluation greater than 
30 percent for his service connected endolymphatic hydrops of 
the right ear (also defined as Meniere's syndrome).  The 
claims folder was subsequently transferred from the RO in 
Jackson, Mississippi to the RO in Cleveland, Ohio.

This matter came before the Board in January 1997, and the 
Board denied the veteran's claim.  In July 1997, the Board 
denied the veteran's motion for reconsideration of the 
January 1997 decision.  The veteran appealed the Board's 
January 1997 decision, and one year later in January 1998, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) vacated that decision.  The Court remanded 
the issue to the Board for re-adjudication consistent with a 
January 1998 Joint Motion To Vacate And Remand The Board Of 
Veterans' Appeals Decision, And For A Stay Of Further 
Proceedings (Joint Motion).

Subsequently, in June 1998, the Board remanded the veteran's 
claim to the RO for evidentiary development consistent with 
the January 1998 Joint Motion and Court Order.  The case was 
returned to the Board in December 1999 but was remanded to 
the RO a second time in order to satisfy due process 
requirements.  Following compliance with the Board's 
directives on Remand, the case is once again returned to the 
Board.


FINDING OF FACT

The veteran's service connected endolymphatic hydrops of the 
right ear (also characterized as Meniere's syndrome) is 
manifested by severe symptomatology demonstrated by frequent 
attacks of vertigo and dizziness on a daily basis, and severe 
attacks including nausea and vomiting 3 to 6 times per year.

CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for the 
veteran's service connected endolymphatic hydrops of the 
right ear (also characterized as Meniere's syndrome) are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.87a, Diagnostic Code 6205 (1998), and 4.87, 
Diagnostic Code 6205 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

As historical background, the Board notes that service 
connection for bilateral hearing loss with a noncompensable 
disability evaluation was granted by a May 1977 rating 
decision.  Service connection for tinnitus with a 10 percent 
disability evaluation was granted by a January 1991 rating 
decision.  The veteran first submitted a claim seeking 
service connection for Meniere's syndrome in 1993.

On VA examination in October 1993, there was a diagnosis of 
idiopathic right ear endolymphatic hydrops (Meniere's 
disease).  It was reported that the appellant's right ear 
hearing loss and chronic disequilibrium were secondary to 
Meniere's syndrome, and a physician opined that Meniere's 
syndrome had its onset during active duty service.

Service connection for endolymphatic hydrops of the right ear 
(also characterized as Meniere's syndrome) was granted by an 
October 1993 rating decision and a 30 percent disability 
evaluation assigned.  The veteran's current claim seeking an 
increased evaluation for his Meniere's syndrome was received 
in May 1995.

A June 1995 VA examination for audio and ear disease reported 
a history of persistent hearing loss in the right ear with 
ringing and roaring tinnitus.  It was reported that 
approximately two to three times per year the veteran would 
experience a severe episode of vertigo lasting between 15 and 
30 minutes with nausea and vomiting followed by a milder 
situation of disequilibrium.  The veteran also reported 
"stuffiness in his right ear and an increase in the ringing 
and roaring tinnitus" with decreased right ear hearing acuity 
during an episode.  Between episodes of acute vertigo he 
noted a chronic disequilibrium that caused him some 
difficulty with driving.  On rapid head turning, he described 
a minimal feeling of distortion and imbalance but had never 
fallen or become severely vertiginous.  The veteran 
subjectively reported that his chronic disequilibrium seemed 
to be worsening.

VA physical examination, performed in June 1995, revealed 
endolymphatic hydrops (Meniere's disease) of the right ear.  
It was indicated that there was no infectious disease of the 
middle or inner ear present but that ECOG findings and an 
audiogram were consistent with right-sided Meniere's disease.  
It was also stated that Meniere's disease affected the 
appellant's balance.  The final diagnostic impression was of 
right ear endolymphatic hydrops (Meniere's disease) with 
associated constant tinnitus, chronic disequilibrium, and 
hearing loss. It was also mentioned that the appellant's 
chronic disequilibrium had subjectively increased in the 
previous two years.

Following the Board's June 1998 remand, the veteran underwent 
a VA ears disease examination in July 1998.  The veteran 
complained of chronic disequilibrium, but it was noted that 
he was able to function as an air conditioner repairman in 
spite of this, and was also able to drive, without being in 
any accidents.  The veteran reported that at least four or 
five times per year he suffered from a severe disabling 
episode of vertigo with associated nausea, vomiting, and 
incapacitation that may last one to two hours.  The veteran 
also reported his tinnitus becoming increasingly loud and 
annoying.  Examination was within normal limits for the 
auricles, external ear canals, tympanic membranes, middle 
ears, and mastoids.  Cerebellar tests consisting of finger to 
nose, rapid alternating movements, Romberg tests, tandem 
gait, and augmented tandem gate, were all normal.  The 
veteran's gait was normal.  It was not wide based.  The 
examiner noted that the veteran was functioning at his job 
but was increasingly concerned about his episodes of 
disabling vertigo occurring at least four times per year.  It 
was also noted that he had not been examined during such an 
episode and no testing could be carried out to elucidate how 
disabled he was except by his own history which described 
complete incapacity to perform any function.  Cerebellar 
testing showed that although the veteran had a sensation of 
chronic disequilibrium, this was not reflected by ataxia or 
wide based gait, Romberg tests, or any other evidence of 
cerebellar disorder.  The veteran's normal gait and 
coordination appeared completely normal.  The examiner stated 
that this would be expected of Meniere's disease as it is not 
a cerebellar disorder, but rather a disorder of the 
peripheral inner ear.

In February 1999, the veteran submitted a statement in which 
he described having major vertigo attacks which can last for 
hours, after simple activities like tilting his head.  He 
stated that several times a week he would get sudden severe 
dizziness which lasted from a few seconds to a minute or so, 
but caused him to grab onto objects for support to prevent 
falling.  He also described having several full blown attacks 
a year which resulted in a complete loss of equilibrium 
causing him to lay on the ground.  He also reported that the 
severe vertigo caused vomiting.  He stated these severe 
attacks lasted from a half hour to several hours, but had 
lingering effects which could last for days.  The veteran 
indicated he had resigned his job as an air conditioner 
technician because he was no longer able to drive a vehicle 
at night which was required by the position.  He was enrolled 
in a graphic design program which he felt he would be able to 
perform because it did not require driving and was less 
physically demanding.

Also received was a letter from the veteran's spouse, in 
which she described having witnessed the veteran experience 
attacks resulting in his lying on the floor and vomiting, and 
being listless for many days afterwards.  There were also two 
letters from co-workers indicating that the veteran had 
experienced attacks at work and had resigned when he felt he 
was physically unable to continue his employment as a air 
conditioner technician.

Also received in February 1999 was a October 1998 report from 
G. W. Miller, M.D., of the Allied Ear Nose and Throat 
Institute.  This reported that the veteran was first treated 
in September 1998.  His history was reported and it was noted 
that neurological examination was normal as would be expected 
with Meniere's disease as it is an intermittent disorder.  
Cerebellar tests were also negative.  The impression was that 
the veteran had disabling Meniere's disease and should not be 
driving.  It was stated that the severity of his Meniere's 
disease made it impossible for him to dependably get to work 
or drive while at work.  Also received was a July 1998 letter 
from T. Willis, M.D., stating that due to his Meniere's 
disease, the veteran should work during daylight.

Subsequently received was a second letter from Dr. Miller, 
this one dated in January 1999.  This reported that the 
veteran had a very strong history and test findings for 
Meniere's disease and that he had a sensorineural hearing 
loss in the right ear, with severe spinning episodes of 
dizziness and ringing and fullness in the right ear.  It was 
stated that the veteran had undergone movable platform 
posturography which was definitely abnormal.  It was stated 
that he had abnormalities going into his balance mechanism 
from his vestibulare system.  

Following the Board's December 1999 remand, the veteran 
underwent a VA audio examination in February 2000.  On 
examination, the veteran reported two to three vertigo 
attacks a year, but with almost daily dizzy spells.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
55
65
65
59
LEFT
15
10
45
55
31

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 96 percent in the left ear.

The veteran also underwent VA general examination in February 
2000, reporting a history of progressively increasing 
frequency of vertigo attacks, although with slightly 
decreased intensity and duration of the individual attacks.  
The veteran reported that vertigo and tinnitus were virtually 
constant, although severe attacks that included visual 
disturbance, ataxia, nausea, and vomiting occurred only a 
couple of times a year.  All physical findings on the general 
examination were normal but the impression of a history of 
Meniere's disease was noted.

In April 2000, the veteran underwent VA examination for ears 
disease.  On examination, the veteran reported 3 to 6 major 
debilitating attacks per year and an average of 3 to 4 small 
episodes of vertigo daily.  The daily episodes reportedly 
lasted from seconds to minutes, and although intermittent, 
occur consistently every day.  He had undergone no surgery 
for his Meniere's disease.  His only treatment was a low salt 
diet and prescribed Valium.  On physical examination, the 
external ear and auricle were normal, as were the external 
canal, tympanic membrane, and mastoids, indicating no active 
external or middle ear disease at present.  Romberg, tuning 
fork, Weber, and Renee tests were all normal.  The private 
medical records from Dr. Miller, including all testing, were 
reviewed and the examiner agreed that the veteran was 
suffering from severe Meniere's disease.  The diagnosis was 
that of severe Meniere's disease which is debilitating in 
nature and causing severe daily distress.  

In February 2000, the veteran submitted a statement 
accompanied by additional medical records, to include 
numerous laboratory findings.  However, these were either 
duplicative or redundant of material already within the 
claims file.

II.  Analysis

The veteran and his representative contend that his service-
connected Meniere's syndrome is more severely disabling than 
currently evaluated.  It is argued that the veteran's 
disorder has been characterized as severe by both private and 
VA examination.  It is argued that a 100 percent disability 
evaluation is warranted for severe Meniere's syndrome under 
the prior rating criteria.  It is also argued that the 
veteran has chronic disequilibrium and that this is the 
equivalent of having cerebella gait occurring more that once 
weekly, which would warrant a 100 percent disability 
evaluation under the revised rating criteria.  Therefore, it 
is argued that a 100 percent disability evaluation is 
warranted under either the old or new applicable rating 
criteria.  In the alternative, it is argued that if a 100 
percent disability evaluation is not granted, at least a 60 
percent disability evaluation should be granted.

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating the veteran's requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.

The veteran's service-connected endolymphatic hydrops of the 
right ear (also characterized as Meniere's syndrome) is 
currently rated as 30 percent disabling under Diagnostic Code 
6205 of the Rating Schedule.  The Board observes that, during 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities governing impairment of 
auditory acuity, including the rating criteria for evaluating 
Meniere's disease.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As the RO has considered the veteran's current claim 
under the former and revised criteria, there is no prejudice 
to the veteran in the Board doing likewise, and applying the 
more favorable result.

Under the former criteria, a 100 percent evaluation is 
warranted for severe impairment manifested by frequent and 
typical attacks, vertigo, deafness and cerebellar gait.  A 60 
percent evaluation is warranted for moderate impairment 
manifested by less frequent attacks, including cerebellar 
gait.  A 30 percent evaluation is warranted for mild 
impairment manifested by aural vertigo and deafness.  
38 C.F.R. § 4.87a, Diagnostic Code 6205 (1998).

Under the revised criteria currently in effect, a 30 percent 
evaluation contemplates hearing impairment with vertigo less 
than once a month, with or without tinnitus.  A 60 percent 
evaluation contemplates hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  A 100 percent evaluation 
contemplates hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205 
(1999).  Meniere's syndrome may also be evaluated by 
separately evaluating vertigo, as peripheral vestibular 
disorder, hearing impairment and tinnitus, whichever method 
results in the higher overall evaluation.  However, ratings 
for hearing impairment, tinnitus, or vertigo may not be 
combined with an evaluation under diagnostic code 6205. See 
Note, Diagnostic Code 6205 (1999).

After a careful review of the record, the Board finds that 
the evidence of record supports an increased evaluation to 
100 percent for the veteran's service-connected disorder 
under the former schedular criteria.

In this regard, the Board notes that symptom reports 
regarding the frequency and severity of many of the symptoms 
of Meniere's disease are necessarily subjective in nature.  
As was noted on many of the examinations of record, although 
neurologic findings and examination of the ear were normal on 
such examinations, such was to be expected in cases of 
Meniere's disease, as the disease is one of the peripheral 
inner ear and is intermittent in nature.

Under such circumstances, the Board must give careful 
consideration to the history offered by the veteran and such 
history indicates almost daily attacks of dizziness and 
vertigo and severe attacks including nausea and vomiting 3 to 
6 times per year.  The history also indicates that the 
veteran is unable to drive and was forced to resign from a 
technician job as a result of his Meniere's disease.  It was 
indicated that the veteran was pursuing a less stressful 
career option that did not require driving and was less 
physically demanding.  The Board also notes that the 
veteran's history is not based solely on his contentions 
alone, but is also supported by statements from the veteran's 
wife and former co-workers.  Therefore, the Board finds that 
this historical evidence does support an increased 
evaluation.

In addition to this historical evidence, the Board finds that 
there is also medical evidence of record which does support 
an increased evaluation of 100 percent.  In particular, the 
Board notes that the October 1998 and January 1999 reports 
from Dr. Miller reported that the veteran's Meniere's disease 
prevented him from driving, made it impossible for him to 
dependably get to work, and provided multiple laboratory 
findings confirming the presence of Meniere's disease, in 
addition to diagnosing severe episodes of dizziness.  The 
most recent VA examination of the veteran, in April 2000, 
also made a diagnosis that the veteran had severe Meniere's 
disease which was debilitating in nature and causing severe 
daily distress.

The Board finds that given the historical evidence of record, 
in combination with this medical evidence of record 
describing the veteran's Meniere's disease as severe, that a 
100 percent disability evaluation is warranted under the 
former rating criteria.  The Board concludes that the 
symptomatology more nearly approximates the criteria for 
severe impairment under Diagnostic Code 6205.  38 C.F.R. 
§ 4.7.  The evidence at least raises an issue of reasonable 
doubt, the benefit of which should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  
Accordingly, a 100 percent disability evaluation is granted.

The Board notes that as a 100 percent disability evaluation 
has been granted under the former rating criteria, there is 
no need for the Board to further analyze this issue by 
application of the revised rating criteria.  Likewise, there 
is no need for the Board to analyze the veteran's assigned 
evaluation under the rating criteria for hearing loss or 
tinnitus (38 C.F.R. §§ 4.85, 4.86, and 4.87, Diagnostic Code 
6260).  The need for any further analysis regarding this 
additional rating criteria has been made moot by the grant of 
a 100 percent disability evaluation.


ORDER

A 100 percent evaluation is granted for the veteran's service 
connected endolymphatic hydrops of the right ear (also 
characterized as Meniere's syndrome), subject to the laws and 
regulations governing the award of monetary benefits.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

